Per Curiam.
These eases involve the authority of Special Term to appoint a new commission or to extend the life of an existing commission, in each ease after an initial period in excess of one year and an extension exceeding eight months; this in alleged contravention of, and certainly being inconsistent with the provision that “ the supreme court upon application and good reasons shown therefor may extend the time for the taking of testimony or for the preparation and filing of such [Commissioners’] report, or both, beyond one year for a period not exceeding eight months.” (Administrative Code of the City of New York, § K51-14.0.) Construing this provision in the original enactment (L. 1905, ch. 724, § 14), Special Term, as long ago as 1911, held appointments after, or extensions beyond one year and eight months unauthorized and we affirmed (Matter of Board of Water Supply, 74 Misc. 146, affd. 151 App. Div. 913); and no subsequent statutory amendment or decisional law has weakened that holding. We do not pass on the additional contentions presented. Order, in each case, reversed, on the law, without costs, and motions denied, without costs. Gibson, P. J., Herlihy, Taylor, Aulisi and Hamm, JJ., concur.